Case 7:19-cv-00409 Document 1-2 Filed on 12/11/19 in TXSD Page 1 of 1
CIVIL COVER SHEET

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

IL

(a) PLAINTIFFS

United States of America

. (b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF-CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Roland D. Ramos, United States Attorney's Office, SDTX, 1701 West

Bus. Hwy 83, Ste.600, McAllen, Texas 78501

END

oth

NOTE:

 

cres 0 NTS More or Less, Situate in Hidalgo County, State of

Texas, Yolanda Hernandez, et al.

Attorneys (Jf Known)

County of Residence of First Listed Defendant

Hidalgo

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

(K 1 U.S. Government 1 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2 USS. Government O 4 Diversity Citizen of Another State qg2 O 2 Incorporated and Principal Place o5 O05
‘Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation o6 d6
Foreign Country :
IV. NATURE OF SUIT (Place an “x" in One Box Only) : Click here for: Nature of Suit Code Descriptions.
L_= _ CONTRACT: TORTS : FORFEITURE/PENALTY_: BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY’ |0 625 Drug Related Seizure & 422 Appeal 28 USC 158 C1 375 False Claims Act
1 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31.USC’°
0 130 Miller Act C1 315 Airplane Product Product Liability 1 690 Other - : 28 USC 157 3729(a)) .
C1 140 Negotiable Instrument. Liability 0 367 Health Care/ : hes C400 State Reapportionment
© 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical _~ PROPERTY RIGHTS © 410 Antitrust j
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act 1 330 Federal Employers’ Product Liability © C1 830 Patent OG 450 Commerce
(1_152 Recovery of Defaulted Liability 1 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans C1 340 Marine Injury Product i New Drug Application |() 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability : C1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment. | , Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. O 480 Consumer Credit .
~ of Veteran’s Benefits C1 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
1 160 Stockholders’. Suits © 355 Motor Vehicle 1 371 Truth in Lending Act —_ 1 862 Black Lung (923) C1 850 Securities/Commodities/
1 190 Other Contract 4 Product Liability 1 380 Other Personal C720 -Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange .
C1 .195 Contract Product Liability - | 360 Other Personal Property Damage Relations ‘ 0 864 SSID Title XVI 890 Other Statutory Actions
C..196 Franchise A - Injury C1 385 Property Damage C1 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
: C1 362 Personal Injury - Product Liability Oj 751 Family and Medical 0 893 Environmental Matters
. Medical Malpractice “ Leave Act 0 895 Freedom of Information
[: _-REAL PROPERTY. __ CIVIL RIGHTS PRISONER PETITIONS _]0 790 Other Labor Litigation FEDERAL TAX SUITS Act
(XK 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement C1 870 Taxes (U.S. Plaintiff O 896 Arbitration 3
© 220 Foreclosure ry 0 441 Voting 0 463 Alien Detainee _ Income Security Act or Defendant) 1 899 Administrative Procedure
1 230 Rent Lease & Ejectment 01 442 Employment 1 510 Motions to Vacate : 1 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land o 0 443 Housing/ Sentence 26 USC 7609 Agency Decision: _
C1 245 Tort Product Liability” Accommodations 1 530 General 0 950 Constitutionality of
C1. 290 All Other Real Property. Cl 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
side eT Employment Other: C1 462 Naturalization Application
0 446 Amer. w/Disabilities -] 1 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights _Actions
0 448 Education C1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

{1 Original

VI. CAUSE OF ACTION

Proceeding

VII. REQUESTED IN

_ V. ORIGIN (Place an “X” in One Box Only)

112 Removed from
State Court

 

O 3  Remanded from
Appellate Court

CHECK IF THIS IS A CLASS ACTION

Reopened

DEMAND §

O 4 Reinstated or ©°5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
40 U.S.C. 3113 and 3114

Brief description of cause:
Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security.

O 6 Multidistrict
Litigation -
Transfer

© 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

O Yes INo

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND:
VU. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE ; SIGNATURE OF ATTORNEY OF RECORD
/2/\\ /20\4 Let Fae.
FOR OFFICE USE ONLY fi
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
